Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered. 

Response to Amendment
Applicant’s submission filed 12/20/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-11 are currently pending. 
Response to Arguments
With regard to the 112(b) Rejection:
Claim 12 rejected under 112(b) has been canceled rendering the 112(b) rejection moot.

With regard to the 103 Rejection:
Applicant’s arguments and amendments with regard to Claims 1-11 have been considered and are moot in light of the status of the claims below.  



Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance and indication of allowable subject matter:

Regarding Claims 1 & 7. The prior art fails to disclose or motivate one skilled in the art to manufacture and provide an apparatus and method for calibration of a metering conveyor belt with the calibration apparatus has a test weight thereon for calibration during the operation of the conveyor and metering device wherein the weight is supported by an attachment journaled to a bearing bracket.  Specifically, the prior art does not provide the attachment being inserted through an opening in a lateral frame or a lateral substructure of the conveyor and where the metering device to be attached to the bearing bracket, are positioned adjacent to a lateral outer side of the conveyor belt, such that the bearing bracket and the attachment are positioned laterally outside of a runninq path of the conveyor belt.

The closest prior art is Aleksandrovich (RU 2401994), discloses an apparatus and method for calibration of a metering conveyor belt with the calibration apparatus having a test weight for calibration during the operation of the conveyor and metering device wherein the weight is supported by an attachment journaled to a bearing bracket and where the metering and calibration device is located under the conveyor belt.  Aleksandrovich does not provide the attachment being inserted through an opening in a lateral frame or a lateral substructure of the conveyor and where the metering device attached to a bearing bracket are positioned adjacent to a lateral outer side of the conveyor belt, such that the bearing bracket and the attachment are positioned laterally outside of a runninq path of the conveyor belt.  The prior art does not provide the specific structure and arrangement of a metering device located below the plane of the belt 
 
Regarding Dependent Claims 2-6 & 8-11.  The dependent claims further define the invention over the nearest reference by claiming a specific structure of the connections between the calibration weight attachment and the metering device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856